DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 26 July 2021.
2.  Claims 2-11 and 13-22 are pending in the application.
3.  Claims 2-11 and 13-22 have been allowed.
4.  Claims 1 and 12 have been cancelled.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 18 May 2021.
Allowable Subject Matter
6.  Claims 2-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has converted allowed dependent claims 4 and 15 into independent claims.  Therefore, independent claims 4 and 15 are allowed.  As to independent claim 20, the applicant has incorporated allowable subject matter from dependent claim 4 into claim 20.  Since claim 20 contains allowable subject matter the claim has been allowed.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Marathe et al US 2020/0175194 A1 directed to implementing multi-dimensional progressive security for personal profiles [0001].
B.  Hersans US 2019/0236284 A1 directed to enabling and validating data encryption [abstract].
C.  Amarendran et al US 2016/0078245 A1 directed to data storage systems for automatically generating encryption rules based on a set of training files that are known to include sensitive information [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492